McCLELLAN, j.—
(dissenting). — The opinion delivered on the original consideration of this 'appeal was adopted as authority for the conclusion in State ex rel. City of Tuscaloosa v. Court of County Commissioners of Tuscaloosa County, 54 South. 763 (affirmed on authority of this case). There was no application for rehearing of that appeal. On the rehearing of this appeal, the majority rule that the tax of one mill for “McAdam roads” was not a special tax within the second proviso of section 215 of the *154Constitution, and, tlie sum gathered under that levy being the product of a levy for general ¡purposes, the act of August 26, 1909 (Acts Sp. Sess. 1909, pp. 303, 304) or Code, § 1335 (see readopting, of Code, act of August 26, 1909 [Acts Sp. Sess. 1909, p. 174]), or both, was or were the valid exercise of the legislative power to direct the payment over to municipalities of general funds, not derived from special taxation under the second proviso of section 215 of the Constitution, in the proportion and as contemplated in the act or Code section, or both, before cited. The opinion on original consideration of this appeal was not withdrawn or modified, by the granting of the rehearing of this appeal, as the expression of the view of the court on the unclouded question presented and decided in the Tuscaloosa Appeal, supra.
The writer adheres to the original construction of the order of the board of revenue of Jefferson county, viz., that the levy thereby “for McAdarn roads” was the levy of a special tax for “roads,” and hence the product of the levy was and is subject to the restriction, in application, written in the second proviso of section 215 of the. Constitution. That such levy accurately answers to the accepted description of á special tax, as expressed in State v. Street, 117 Ala. 203, 210, 23 South. 807, and also in 2 Desty on Tax. p. 1186, cannot, as the writer views it, be a matter of doubt. Besides, the intent of the levying body to so characterize the levy “for McAdarn roads” is made entirely clear when reference is had to the just preceding levy, in the order, of “2% mills on the one dollar for the general fund.” Other [undoubtedly special taxes are levied in the order. There is no merit, in my opinion, in the suggestion that there can be no special tax, under the latter proviso of section 215, until the general limitation therein pro*155Yiclecl is reached by a county. The word “additional ,” in the first proviso of section 215, does not occur in the second proviso. The right to levy the special taxes enumerated in the second proviso is not restricted by the word “additional,” or any equivalent term. Its inclusion of that word in the first, and its omission from the latter, proviso, emphasizes the correctness of the view just stated.
The word “road,” as employed in the Constitution, does not include streets. — McCain v. State, 62 Ala. 138; Wiggins v. Skeggs, 171 Ala. 492, 54 South. 756. See, also, subdivision 26 of section 104; sections 220, 222, 223, 225, 227, and 228.